Exhibit 10.1

POST-TERMINATION AGREEMENT

AND COVENANT NOT TO COMPETE

This Post-Termination Agreement and Covenant Not to Compete is entered into this
5th day of March, 2009, by and between Wal-Mart Stores, Inc. and its affiliates
(“Wal-Mart”) and Brian C. Cornell (“Associate”). The parties agree as follows:

1. ACKNOWLEDGMENTS. As part of this Agreement, the parties specifically
acknowledge that:

(A) Wal-Mart is a major retail operation, with stores located throughout the
United States and in certain foreign locations;

(B) Associate is being hired, effective April 3, 2009, to serve as Executive
Vice President, President and Chief Executive Officer, Sam’s Club, which is a
key officer position appointed by the Wal-Mart Board of Directors;

(C) As an essential part of its business, Wal-Mart has cultivated, established
and maintained long-term customer and vendor relationships and goodwill, which
are difficult to develop and maintain, have required and continue to require a
significant investment of time, effort, and expense, and that can suffer
significantly and irreparably upon the departure of key officers, regardless of
whether the officer has been personally involved in developing or maintaining
the relationships or the good will;

(D) In the development of its business, Wal-Mart has also expended a significant
amount of time, money, and effort in developing, maintaining, and protecting
confidential, proprietary, and trade secret information which, if disclosed or
misused, could cause irreparable harm to Wal-Mart’s business, anticipated
business, and its competitive position in the retail marketplace;

(E) As Executive Vice President, President and Chief Executive Officer, Sam’s
Club, Associate has access to confidential and proprietary trade secret
information and other confidential and proprietary information, including
business and marketing plans and strategies, that would be of considerable value
to Wal-Mart’s competitors and potential competitors; and

(F) Associate acknowledges that Wal-Mart is entitled to take appropriate steps
to ensure: (i) that its associates do not make improper use of confidential or
proprietary information gained during the course of their employment with
Wal-Mart, (ii) that no individual associate or competing entity gains an unfair,
competitive advantage over Wal-Mart, and (iii) that its competitors do not
improperly gain access to or make any use of its confidential or proprietary
information in their efforts to compete against, or cause harm to, Wal-Mart.

2. TRANSITION PAYMENTS. For purposes of this Agreement, the term “Transition
Period” means a period of two (2) years from the date the Associate separates
from service from the Company (the “Separation Date”). If Wal-Mart terminates
Associate’s employment, Wal-Mart will pay Associate during the Transition Period
an amount equal to Associate’s base salary at the rate in effect on the
Separation Date (“Transition Payments”), subject to such withholding as may be
required by law and subject to the conditions and offsets set forth in this
Section 2. Transition Payments will commence, and be paid at the times and in
the amounts, provided in Section 2(E).



--------------------------------------------------------------------------------

(A) Transition Payments will not be paid if Associate is terminated as the
result of a violation of any Wal-Mart policy.

(B) No Transition Payments will be paid if Associate voluntarily resigns or
retires from employment with Wal-Mart.

(C) Given the availability of other programs designed to provide financial
protection in such circumstances, Transition Payments will not be paid under
this Agreement if Associate dies or becomes disabled. If Associate dies during
the Transition Period, Transition Payments will cease, and Associate’s heirs
will not be entitled to the continuation of such payments. Transition Payments
will not be affected by Associate’s disability during the Transition Period.

(D) Transition Payments will be offset by any amounts that Associate may earn
during the Transition Period by virtue of employment with, or involvement in, an
entity other than a Competing Business, as defined in Section 4(B) below. No
Transition Payments will be made if Associate is employed by a Competing
Business as defined in Section 4. Associate’s violation of the obligations under
Sections 4 or 5 below, or any other act that is materially harmful to Wal-Mart’s
business interests during the Transition Period, will result in the immediate
termination of the Transition Payments, in addition to any other remedies that
may be available to Wal-Mart, including but not limited to the recovery of the
Transition Payments made.

(E) Transition Payments will be paid on such regularly scheduled pay periods as
may be adopted by Wal-Mart for its other salaried employees. The first payment
shall be equal to one-half ( 1/2) of Associate’s total Transition Payments, and
will be made as soon as practical after the Separation Date, but not to exceed
45 days after the Separation Date. The next scheduled Transition Payment shall
be made during the first regularly scheduled pay period following six (6) months
after Associate’s Separation Date. Thereafter, the remaining Transition Payments
shall be the amount which would have continued as part of Associate’s regular
pay and will continue until the end of the Transition Period, subject to the
terms and conditions of this Agreement.

(F) Receipt of Transition Payments will not entitle Associate to participate
during the Transition Period in any of the other incentive, stock option, profit
sharing, or other associate benefit plans or programs maintained by Wal-Mart,
except, Associate will be entitled to participate in such plans or programs, to
the extent that the terms of the plan or program provide for participation by
former associates. Such participation, if any, shall be governed by the terms of
the applicable plan or program.

3. BENEFITS. Associate will be eligible for all other payments and benefits
accrued and owing at the time of termination. Participation in all other benefit
programs available to current associates, will end on the Separation Date,
subject to Associate’s rights under COBRA to continue group medical and dental
coverage for eighteen (18) months, pursuant to the terms of COBRA, which are
currently extended to terminating Wal-Mart associates.

 

2



--------------------------------------------------------------------------------

4. COVENANT NOT TO COMPETE. Associate agrees, promises, and covenants that:

(A) For a period of two (2) years from the Separation Date, and regardless of
the cause or reason for such separation, Associate will not directly or
indirectly:

(i) own, manage, operate, finance, join, control, advise, consult, render
services to, have a current or future interest in, or participate in the
ownership, management, operation, financing, or control of, or be employed by or
connected in any manner with, any Competing Business as defined below in
Section 4(B), without regard to the geographic location of such Competing
Business, due to the sensitive and far-reaching nature of the duties of
Associate’s position at Wal-Mart; or

(ii) solicit for employment, hire or offer employment to, or otherwise aid or
assist any person or entity other than Wal-Mart in soliciting for employment,
hiring, or offering employment to, any employee of Wal-Mart, or any of its
affiliates.

(B) For purposes of this Agreement, the term “Competing Business” shall include
any general or specialty retail, wholesale, or merchandising business that sells
goods or merchandise of the types sold by Wal-Mart at retail to consumers that
is: (i) located within the United States, or any other country in which Wal-Mart
or its affiliates either operate a store or are known by Associate to have plans
to open or acquire an operation within the next twelve (12) months, and that
(ii) has gross annual sales volume or revenues attributable to its retail
operations in excess of U.S. $2 billion, or is reasonably expected to have gross
sales volume or revenues of more than U.S. $2 billion in either the current
fiscal year or the next following fiscal year. “Competing Business” as of the
date of this Agreement shall specifically include, but is not limited to: Target
Corporation, Costco Wholesale Corporation, Best Buy Co., Inc., The Home Depot,
Inc., Dollar General Corp., Family Dollar Stores, Inc., Kohls Corporation,
Hudson’s Bay Company, Carrefour S.A., Lowe’s Companies, Inc., The Kroger Co.,
Tesco plc, Metro AG, Koninklijke Ahold N.V., J C Penney Co., Inc., SuperValu
Inc., Sears Holdings Corp., Aldi Einkauf GmbH & Co. oHG, Lidl Stiftung & Co. KG,
J Sainsbury plc, WM Morrison Supermarkets Plc, Jim Pattison Group, Ito-Yokado
Co., Ltd., AEON Co., Ltd, Groupe Auchan SA, Toys “R” Us, Inc., Loblaw Companies
Limited, Casino Guichard-Perrachon S.A., Woolworths Ltd (Australia), Grupo
Gigante, S.A. de C.V., Controladora Comercial Mexicana S.A. de C.V.,
Organizacion Soriana S.A. de C.V., Dollar Tree Stores, Inc., Reliance Industries
Limited, and Safeway Inc. (USA) and Plc (UK).

(C) Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business will not be deemed
ownership or participation in ownership of a Competing Business for purposes of
this Agreement.

(D) The covenant not to compete contained in this Section 4 shall bind
Associate, and shall remain in full force and effect, regardless of whether
Associate qualifies, or continues to remain eligible, for the Transition
Payments described in Section 2 above. Termination of the Transition Payments
pursuant to Section 2 will not release Associate from Associate’s obligations
under this Section 4.

 

3



--------------------------------------------------------------------------------

5. FUTURE ASSISTANCE: Associate agrees to provide reasonable assistance and
cooperation to Wal-Mart in connection with any agency investigation, litigation
or similar proceedings that may exist or may arise regarding events as to which
Associate has knowledge by virtue of Associate’s employment with Wal-Mart.
Wal-Mart will compensate Associate for reasonable travel, materials, and other
expenses incidental to any such support Associate may provide to Wal-Mart, at
Wal-Mart’s request.

6. PRESERVATION OF CONFIDENTIAL INFORMATION. Associate will not at any time,
directly or indirectly, use or disclose any Confidential Information obtained
during the course of his employment with Wal-Mart except as may be authorized by
Wal-Mart. “Confidential Information” shall include any non-public information
pertaining to Wal-Mart’s business, and shall include information obtained by
Associate during the course of, or as a result of, his employment with Wal-Mart,
including, without limitation, information regarding Wal-Mart’s processes,
suppliers (including the terms, conditions, or other business arrangements with
such suppliers), advertising and marketing plans and strategies, profit margins,
seasonal plans, goals, objectives and projections, compilations, analyses, and
projections regarding Wal-Mart’s business, trade secrets, salary, staffing,
compensation, and other employment data, and any “know-how” techniques, practice
or any technical information not of a published nature regarding Wal-Mart’s
business.

7. REMEDIES FOR BREACH. The parties shall each be entitled to pursue all legal
and equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights and remedies. Associate acknowledges that a breach of the provisions of
Sections 4 through 6, above, could result in substantial and irreparable damage
to Wal-Mart’s business, and that the restrictions contained in Sections 4
through 6 are a reasonable attempt by Wal-Mart to protect its rights and to
safeguard its Confidential Information. Associate expressly agrees that upon a
breach or a threatened breach of the provisions of Sections 4 through 6,
Wal-Mart will be entitled to injunctive relief to restrain such violation, and
Associate hereby expressly consents to the entry of such temporary, preliminary,
and/or permanent injunctive relief, as may be necessary to enjoin the violation
of Sections 4 through 6. With respect to any breach of this Agreement by
Associate, Associate agrees to indemnify and hold Wal-Mart harmless from and
against any and all loss, cost, damage, or expense, including, but not limited
to, attorneys’ fees, incurred by Wal-Mart, and to return immediately to Wal-Mart
all of the monies previously paid to Associate by Wal-Mart under this Agreement,
provided, however, that such repayment shall not constitute a waiver by Wal-Mart
of any other remedies available under this Section or by law.

8. SEVERABILITY. In the event that a court of competent jurisdiction shall
determine that any portion of this Agreement is invalid or otherwise
unenforceable, the parties agree that the remaining portions of the Agreement
shall remain in full force and effect. The parties also expressly agree that if
any portion of the covenant not to compete set forth in Section 4 shall be
deemed unenforceable, then the Agreement shall automatically be deemed to have
been amended to incorporate such terms as will render the covenant enforceable
to the maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

9. NATURE OF THE RELATIONSHIP. Nothing contained in this Agreement shall be
deemed or construed to constitute a contract of employment for a definite term.
The parties acknowledge that Associate is not employed by Wal-Mart for a
definite term, and that either party may sever the employment relationship at
any time and for any reason not otherwise prohibited by law.

10. ENTIRE AGREEMENT. This document contains the entire understanding and
agreement between Associate and Wal-Mart regarding the subject matter of this
Agreement. This Agreement supersedes and replaces any and all prior
understandings or agreements between the parties regarding this subject, and no
representations or statements by either party shall be deemed binding unless
contained herein.

11. MODIFICATION. This Agreement may not be amended, modified, or altered except
in a writing signed by both parties or their designated representatives.

12. SUCCESSORS AND ASSIGNS. This Agreement will inure to the benefit of, and
will be binding upon, Wal-Mart, its successors and assigns, and on Associate and
his heirs, successors, and assigns. No rights or obligations under this
Agreement may be assigned to any other person without the express written
consent of all parties hereto.

13. COUNTERPARTS. This Agreement may be executed in counterparts, in which case
each of the two counterparts will be deemed to be an original and the final
counterpart will be deemed to have been executed in Bentonville, Arkansas.

14. GOVERNING LAW AND VENUE. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, but without regard to
Delaware law concerning the conflicts of law. The parties further agree that any
action relating to the interpretation, validity, or enforcement of this
Agreement shall be brought in the appropriate state or federal court
encompassing Benton County, Arkansas, and the parties hereby expressly consent
to the jurisdiction of such courts and agree that venue is proper in those
courts. Associate further agrees that in any claim or action involving the
execution, interpretation, validity, or enforcement of this Agreement, he will
seek satisfaction exclusively from the assets of Wal-Mart, and will hold
harmless all of Wal-Mart’s individual directors, officers, employees, and
representatives.

15. STATEMENT OF UNDERSTANDING. By signing below, Associate acknowledges:
(i) that Associate has received a copy of this Agreement, (ii) that Associate
has read the Agreement carefully before signing it, (iii) that Associate has had
ample opportunity to ask questions concerning the Agreement and has had the
opportunity to discuss the Agreement with legal counsel of Associate’s own
choosing, and (iv) that Associate understands the rights and obligations under
this Agreement and enters into this Agreement voluntarily.

 

WAL-MART STORES, INC.     BRIAN C. CORNELL By:  

/s/ Fred W. Ley

   

/s/ Brian C. Cornell

March 5, 2009

   

March 4, 2009

Date     Date

 

5